United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 19, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40611
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BOBBIE MCCOY BURRESS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-11-ALL
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Bobbie McCoy Burress appeals his conviction for failure to

appear for service of sentence in violation of 18 U.S.C.

§ 3146(a)(2).   Burress argues only that the evidence was

insufficient to prove beyond a reasonable doubt that his failure

to appear was willful.

     Because Burress properly moved for a judgment of acquittal

after the Government rested and at the close of the evidence, the

standard of review for his sufficiency challenge is “whether,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40611
                                -2-

considering all the evidence in the light most favorable to the

verdict, a reasonable trier of fact could have found that the

evidence established guilt beyond a reasonable doubt.”     United

States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).

     Two days before he was to report to a facility in Fort

Worth, Texas, to begin serving his sentence, Burress was in Grand

Prairie, Texas.   However, on the day he was to report, Burress’s

vehicle was traced to Wyoming; one day later, when he was taken

into custody by local law enforcement officials, Burress was in

Montana.   As he was being taken into custody, Burress admitted

that he was supposed to have reported the previous day; however,

he explained that he had come to Montana to take care of

unspecified family business and that he was returning to Texas.

Based upon this evidence, we conclude that a reasonable trier of

fact could have found that Burress acted willfully in failing to

report as ordered.   See Mendoza, 226 F.3d at 343.

     AFFIRMED.